 ARA FOOD SERVICESARA Food ServicesandHotel Employeesand Res-taurant Employees InternationalUnion, AFL-CIO, Petitioner. Case 23-RC-529731 July 1987DECISION AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSThe National Labor Relations Board, by a three-member panel, has considered objections to anelection held 4 June 1986 and the hearing officer'sreport recommending disposition of them. Theelectionwas conducted pursuant to a Stipulationfor Certification Upon Consent Election. The tallyof ballots shows 27 for and 37 against the Petition-er,with 2 challenged ballots, an insufficient numberto affect the results of the election.The Board has reviewed the record in light ofthe exceptions' and briefs, has adopted the hearingofficer'sfindingsand recommendations, to theextent consistent with this decision and finds thatthe election must be set aside and a new electionheld.The Petitioner's objection in issue alleges thatthe Employer decided to pay, and did in fact pay,vacation benefits to its employees during the criti-cal period in an effort to influence the outcome ofthe election. The Employer contends that the deci-sion to pay employees their vacation benefits wasmade prior to the filing of the election petition andwas in keeping with its past practice of paying va-cation benefits on the employee's anniversary date.The petition was filed on 9 April 19862 and theelection held on 4 June. Vacation benefits werepaid to employees on their respective anniversarydates in late May. Inasmuch as the facility in ques-tion opened May 1985, May 1986 would have beenthe first year that employees became eligible forvacation pay.The credited testimony of six employees and Su-pervisor Swartzwelder reveals that General Man-ager Douglas Johnson, at a March meeting withemployees, said employees were entitled to vaca-tion payaftertheir anniversary dates, but did notsay when it would be paid. Further, these employ-ees first became aware in May that they were re-ceivingvacationmoneys on their anniversarydates.The hearing officer discredited Johnson's testi-mony that he had decided in early February to pay'In the absence of exceptions, we adopt, pro forma, the hearing offi-cer's recommendations to overrule all objections other than the one basedon the payment of vacation pay2All dates are in 1986 unless otherwise indicated221vacation benefits on employees' anniversary dates.Thus, the hearing officer found, and we agree, thatJohnson did not "designate" (decide on) a date tomake vacation payments until sometime during thecritical period and that his decision to pay thesebenefits in May was calculated to influence the re-sults of the election.In further support of his decision, the hearing of-ficer drew an adverse inference from Johnson's tes-timony pertaining to a purported written documentwhich would have evinced Johnson's February de-cision to pay vacation benefits on the employees'anniversary dates. The hearing officer interpretedJohnson's testimony as indicating that Johnson hadin fact reduced his decision to writing in February.Because this written document, which would havesupported Johnson's testimony, was not placed intoevidence at the hearing, the hearing officer drewan adverse inference that the document did notexist.We find, however, that Johnson's testimony re-garding the existence of such a document is con-fused and unreliable. It is unclear from his testimo-ny whether Johnson actually reduced to writinghis decision to pay vacation benefits on anniversarydates, or whether he decided to commit his deci-sion to writing but ultimately did not do so.Nor is there corroborating testimony whichclarifies this point. The Employer's regional indus-trial relations director, Linda Whittlin, testified thatshe consulted Johnson on a document describingemployees' benefits. As noted above, however, thisdocument stated that employees were entitled tovacation benefits but did not state when benefitswere payable. Nothing in Whittlin's testimony ad-dresses the existence of a document establishingwhen vacation payments became due. Thus, be-cause we find Johnson's testimony regarding theexistence of a document unclear, we do not drawany inference based on it.Finally,we agree with the hearing officer's con-clusion that the Employer had no clearly estab-lishedpractice regarding vacation benefit pay-ments.While the Employer stated that it has col-lective-bargaining agreements with unions at someother facilities in which provision is made for vaca-tion payments on an employee's anniversary date,and that at one of its nonunion facilities in Califor-nia, vacation checks are tendered on the anniversa-ry date, the evidence is inconclusive. Indeed, thePetitioner submitted into evidence another collec-tive-bargaining agreement between the Employerand a union in which vacation pay became due onthe last day of work before an employee's vacation.Our dissenting colleague disagrees with the well-established principle that when a benefit is granted285 NLRB No. 33 222DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDduring the critical period before an election, theburden of showing that the timing was governedby factors other than the pendency of the electionison the party who granted the benefit. The logicbehind this legal principle is clear: only the partygranting the benefit can explain why it chose to doso.An employer meets that burden if it presentsevidencewhich establishes justification for itsaction.Here, the thrust of the Employer's argument isthat the decision to grant vacation pay on the em-ployees' anniversary dates (approximately 2 weeksbefore the election), rather than at the time of theemployees'vacations,wasmade prior to theadvent of the Union. Johnson's testimony was spe-cifically discredited and several employees crediblytestified that at a March meeting, when vacationpay was discussed, they were not told of this "de-cision."An inference may properly be drawn thatif the Employer had previously made the decisionto grant vacation benefits on the anniversary dates,itwould have informed the employees during thismeeting. Indeed, the employees testified that theywere surprised to receive the vacation payment. Infact, one employee, who had not requested vaea-tion time, unexpectedly received a cash paymenton his anniversary date. The employee testified thatthe Employer had never paid him in cash for anyreason.In view of the foregoing, we agree with thehearing' officer that the Employer failed to meet itsburden of showing that it would have granted thebenefit during the critical period whether or notthe Union was on the scene.Mariposa Press, 273NLRB 528, 544 (1984).[Direction of Second Election omitted from pub-lication.]CHAIRMAN DoTsoN, dissenting.Contrary to my colleagues, I would find that thePetitioner has not met its burden of establishingthat the Employer's grant of vacation pay duringthe critical period is objectionable. I, therefore,would not set aside the election.The Employer commenced operations on 20May 1985. On 9 April 1986 the Union filed the pe-tition at issue here. The election was held on 4June 1986. The Employer gave employees their va-cation pay on their anniversary dates in May 1986.The Employer's general manager, Johnson, testi-fied that he decided to give employees the vacationpay on their anniversary dates (rather than at thetime vacation is taken) before the representationpetition was filed.The hearing officer ' discredited Johnson's testi-mony that he made the decision to grant the vaca-tion pay outside the critical period. She found thatJohnson's failure to tell employees about the vaca-tion .pay prior to the filing of the petition, and thefact that the employees first became aware of thevacation pay in May 1986, warranted the inferencethat Johnson did not designate a date to pay themoneys until a time during the critical period andthat his actions therefore were designed to influ-ence the outcome of the election.' I disagree withthis conclusion.It is, of course, well settled that thegrantof abenefit during the period immediately precedingthe election is objectionable if it is motivated by adesire to influence the outcome of the electionrather than valid business reasons.Essex Interna-tional,216 NLRB '575 (1975). I have no quarrelwith this general rule. I disagree, however, withthe burdens of proof which have been establishedin connection with it. Thus, the Board has longheld that when a benefit is granted during the criti-cal period, such timing will be regarded as calcu-lated to influence the outcome of the election, inthe absence of a showing that the timing was gov-erned by factors other than the pendency of theelection.The burden of showing other, factors isupon the employer. Id. at, 576.In essence, this allocation of burdens rests on apresumption, albeit rebuttable, that an employer'sgrant of benefits in the critical period prior to anelection is objectionable. I have already discussedthe reasons why such a presumption should not beallowed in the unfair labor practice context.2 Forsimilar reasons, I so not think it should be permit-ted in evaluating preelection conduct. Just as it isthe General Counsel's burden to establish the nec-essary elements of an unfair labor practice, so it isthe objecting party's burden, to establish that con-duct so affects an election that the latter must beset aside.3 The use of the presumption that a grantof benefits during the critical period is motivatedby a desire to affect the outcome of the section re-lieves the objection party of its burden, and insteadplaces the burden on the employer to prove its in-nocence through affirmative evidence.In the case at bar, the hearing officer, and mycolleagues fmd that the decision to grant vacationpay was made during the critical period and thatthis alone shifts the burden to the Employer. Theythen fmd that the Employer fails to meet its burdentThe hearing officer alsofound that Johnson testifiedthat he badcommitted his decision to writingon 6 February1986but failed toproduce thewritten document.She drew an adverseinferencefrom hisfailure toproduce the document My colleaguesfind, and Iagree, thatJohnson's testimony regardingthe existence of sucha document is con-fused and unreliable and that no inferenceshould be drawn from it.2 See my concurring and dissentingopinion inAdams Super Markets,274 NLRB 1334 (1985).3NLRBv.Mattison MachineWorks,365 U.S. 123, 124 (1961) ARA FOOD SERVICES223because it did not establish conclusive evidence ofan established practice regarding vacation benefits.Idisagree with their conclusion on two grounds.First, as expressed above, I do not agree with theallocationof burdens used by mycolleagues.Second, even if I did agree that the timing of thedecision required shifting the burden of proof tothe Employer, I would find that the Employer metits burden.It isundisputed that the employees were entitledto the vacation pay, that the new generalmanager,Johnson, had the authority to decide when the pay-ments would be made, that vacation pay is givenon or close to the anniversary date at some of theEmployer's other facilities,4 and thatMay 1986(the time of the payments here) would have beenthe first year that employees at the Dow facilitybecame eligible for vacation pay. These are neutralfacts which, standing alone, bear no relation to theelection campaign. There is no credited evidenceof union animus and no other contemporaneousmisconduct which could connect the grant of vaca-tion pay to the election. The only evidence whichhasanyconnection to the election is that which led4Whileit is disputedwhether the payment of vacationmoneys atthese facilities establishes a past practice, it is not disputed that vacationpay was given on the anniversary date ratherthan when vacation timewas takenthe hearing officer to find that the decision to grantvacation pay on the anniversary date was madeafter the filing of the representation petition. Theevidence establishes nothing more than timing: thedecision to grant the benefits and the grant of thebenefits occurred within the critical period. In mycolleagues'view that is sufficient to shift theburden of proof to the Employer. I do not agree.The error of this approach is particularly evidenthere where thereis anabundance of neutral factssurrounding the issue of vacation pay. Further, Idisagreewith my colleagues' conclusion that theEmployer failed to meet its burden because it didnot present conclusive evidence of an establishedpractice regarding vacation pay. This is an entirelyunreasonableconclusion because it is impossible toshow a past practice at the Dow facility inasmuchasMay 1986 was the first time that any employeeat that facility could have been eligible for vacationpay. The presence of a rational basis for the timingof the grants of vacation pay (i.e., the grants weremade at a time when the employees first becameeligible to receive them) in addition to the evidencethat the Employer had granted vacation pay on theanniversary date at some of its other facilities issufficient in my view to rebut the presumption cre-ated by thetimingof the grants.Iwould overrule the objection and certify theresults of the election.